Citation Nr: 0315628	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES


1.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to in-service herbicide exposure, for 
accrued benefits purposes, to include the question of the 
timeliness of the substantive appeal as to this issue.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
January 1972.  He died in June 1994; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the RO denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to service connection for pophyria cutanea tarda 
for accrued benefits purposes.  The RO issued a notification 
letter in September 1994.  The appellant filed a notice of 
disagreement in September 1994.  In November 1994, the RO 
issued a statement of the case (SOC) as to the issue of 
service connection for the cause of the veteran's death.  The 
appellant subsequently submitted a substantive appeal 
regarding that issue in December 1994.  

In March 1995, the appellant testified during a hearing 
before an RO hearing officer.  A transcript of that hearing 
is of record.

Following certification to the Board in October 1997, the 
appellant submitted a request for a Board hearing at the RO.  
In January 1998, the Board remanded the matter on appeal to 
the RO for the scheduling of the requested hearing.  In 
October 1998, the veteran testified at a Board hearing in 
Newark, New Jersey.  The transcript of that hearing is of 
record.  

In January 1999, the Board determined that the September 1994 
notice of disagreement was sufficient to encompass the issue 
of entitlement to service connection for porphyria cutanea 
tarda for accrued benefits purposes, and remanded the appeal 
to the RO for issuance of an SOC on that issue.  The Board 
also remanded to the RO the claim for service connection for 
the cause of the veteran's death, deemed inextricably 
intertwined.  The Board also requested further evidentiary 
development. 

The RO issued the requested SOC in July 1999.  Thereafter, 
the appellant submitted a substantive appeal, VA Form 9, 
which the RO received on October 9, 1999.

In January 2000, the Board remanded the claim for service 
connection for the cause of the veteran's death following a 
determination that the claim was well-grounded under existing 
law and regulations.  Per the Board's instruction, the RO 
obtained additional evidence, but continued the denial of the 
claim of service connection for the cause of the veteran's 
death (see September 2002 Supplemental SOC (SSOC)).

In November 2002, the Board notified the appellant that the 
record raised a question as to the timeliness of the 
substantive appeal on the claim for service connection for 
accrued benefits purposes.  The Board's letter indicated that 
the appellant had a 60-day period in which to respond.  The 
appellant filed her response in December 2002.

In March 2003, the Board notified the appellant that the 
Board Member (now Veterans Law Judge) that conducted the 
October 1998 hearing was no longer employed by the Board and 
that, consequently, she could testify at another Board 
hearing if she so desired.  See 38 C.F.R. § 20.707 (2002) 
(directing that the Member or Members who conduct a Board 
hearing shall participate in making the final determination 
of the claim).  In April 2003, the appellant submitted a 
letter indicating that she did not desire another Board 
hearing.  


FINDINGS OF FACT

1.  In September 1994, the RO notified the veteran of its 
denial of service connection for porphyria cutanea tarda, for 
accrued benefits purposes.
 
2.  In September 1994, the appellant expressed disagreement 
with, among other things, the denial of service connection 
for porphyria cutanea tarda, for accrued benefits purposes.
 
3.  A statement of the case addressing the issue of 
entitlement to service connection for porphyria cutanea 
tarda, for accrued benefit purposes, was issued in July 1999.
 
4.  No document was received within the 60-day period 
following the issuance of the July 1999 statement of the case 
that can be construed as either a substantive appeal on the 
accrued benefits issue, or a request for an extension of time 
to file a substantive appeal as to that issue.  

5.  During the veteran's lifetime, service connection was not 
established for any disability.

6.  The veteran died on June [redacted], 1994; his death certificate 
indicates that the immediate causes of death were septic 
shock and metastatic carcinoid tumor, with porphyria cutanea 
tarda listed as a significant condition contributing to death 
but unrelated to immediate causes.  

7.  While the veteran is presumed to have been exposed to 
Agent Orange during his Vietnam service, there is no 
persuasive evidence that a disability of service origin 
caused or contributed substantially or materially to cause 
the veteran's death.


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review the issue of 
entitlement to service connection for porphyria cutanea 
tarda, for accrued benefits purposes.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2002).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.311, 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of the Appeal as to the Denial of Service 
Connection for Accrued Benefits Purposes

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.
 
An appellant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  If the SOC addressed several issues, 
the substantive appeal must indicate either that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.
 
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Where an appellant 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).
 
As noted in the introduction, the RO denied service 
connection for porphyria cutanea tarda due to Agent Orange 
exposure for accrued benefits purposes in July 1994.  The 
appellant was duly notified by letter dated September 14, 
1994.  The appellant filed a notice of disagreement in 
September 1994.  The RO issued the appellant an SOC on this 
issue in July 1999 (pursuant to January 1999 Board remand 
instruction), with a cover letter, which clearly notified the 
appellant that she had to file a formal appeal to perfect her 
appeal; a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) was enclosed for this purpose.  However, the claims 
file contains no correspondence from either the appellant or 
her representative that can be construed as a timely 
substantive appeal, or a timely extension to file a 
substantive appeal as to the accrued benefits issue.  

Pursuant to 38 CFR 20.302, the appellant had until September 
19, 1999, (60 days from the date of issuance of the SOC) to 
file a substantive appeal in this case, such date is the 
later of the date of the expiration of one year from the 
notification of the denial of the accrued benefits claim 
(September 14, 1994) and 60 days from the issuance of the SOC 
on the accrued benefits claim.  While the appellant filed a 
substantive appeal (VA Form 9) on October 9, 1999, this 
document was dated and received several days after the date 
for a filing a timely substantive appeal expired.  

The Board also notes that, prior to the expiration of the 60-
day period for filing a timely substantive appeal on the 
accrued benefits issue, no document was filed by either the 
appellant or her representative that can be construed as a 
timely request for an extension of time to file a substantive 
appeal on that issue.  See 38 C.F.R. § 20.303.  Finally, 
while the version of 38 C.F.R. § 20.302 in effect since 
October 3, 2001, includes a special provision for extending 
the time period for filing a substantive appeal when the 
appellant files additional evidence within one year of the 
date of the notification of the decision being appealed (see 
38 C.F.R. § 20302(b)), here, that provision does not extend 
the time period for filing a substantive appeal on the 
accrued benefits issue.  
 
In response to a request by the Veterans Law Judge then 
assigned responsibility for this matter, in November 2002, 
the Administrative Service of the Board notified the 
appellant and her representative of the Board's preliminary 
observations that the record raised a question as to the 
timeliness of a substantive appeal on the accrued benefits 
issue, and gave them a period of 60 days to provide evidence 
or information, or to request a hearing, on the timeliness 
question.  In December 2002, the appellant responded that a 
substantive appeal was filed in December 1994.  However, the 
substantive appeal filed in December 1994 (received prior to 
the July 1999 SOC), referred specifically to the appellant's 
DIC claim.  Moreover, during the RO hearing held in March 
1995 (three months after the filing of the December 1994 
document the appellant now characterizes as a substantive 
appeal as to denial of accrued benefits), the appellant's 
representative suggested that the only issue on appeal at 
that time was service connection for the cause of the 
veteran's death.  These facts militate against any finding 
that that the December 1994 document constituted a 
substantive appeal as to the accrued benefits claim. 

Under these circumstances, the Board must conclude that the 
appellant failed to timely perfect an appeal as to the denial 
of service connection for porphyria cutanea tarda for accrued 
benefits purposes.  As such, the Board does not have 
jurisdiction to review that claim, and, pursuant to the 
Board's authority under 38 U.S.C.A. § 7105(d)(3), the claim 
must be dismissed.

II.  Service Connection for Cause of Death

A.	  Preliminary Matters

As an initial preliminary matter, the Board notes, as 
indicated in the Introduction, above, that the appellant has 
perfected a timely appeal of the denial of service connection 
for the cause of the veteran's death.  Although this issue 
and the claim for service connection for accrued benefits 
purposes, dismissed herein, both potentially involve a common 
question-the relationship, if any, between the porphyria 
cutanea tarda noted on the veteran's death certificate and 
his active military service-the Board emphasizes that the 
two claims are for different benefits.  Moreover, as the 
appellant has filed a timely appeal with respect to the 
denial of service connection for the cause of the veteran's 
death, the Board has authority to adjudicate that issue-and 
all questions involved therewith-on appeal.  Accordingly, 
the dismissal of the claim for service connection for accrued 
benefits purposes does not preclude the Board from 
considering the cause of death claim.  

The Board also notes that, during the during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for the cause of 
the veteran's death has been accomplished.  

As evidenced by the July 1999 SOC, the January 1999 and 
January 2000 Board remands, and the September 2002 SSOC, the 
appellant and her representative have been furnished the 
pertinent laws and regulations governing the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and the reasons for the denial of the 
claim.  In addition, the November 2001 RO letter specifically 
listed the evidence necessary to establish entitlement for 
service-connected death benefits.  Hence, the Board finds 
that the appellant and her representative have been given 
notice of the information and evidence needed to substantiate 
the claim (and, as evidenced, for example, by the November 
2001 RO letter soliciting information and/or evidence), have 
been afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The January 2000 Board remand informed the appellant that the 
RO was required to obtain records identified by the appellant 
and record as possibly relevant to the claim.  The November 
2001 RO letter notified the appellant that VA would assist in 
obtaining evidence such as medical records, employment 
records, or records from other agencies, if she provided 
sufficient information to identify the records.  The RO also 
notified the appellant that a VA medical opinion would be 
obtained if deemed necessary.  The RO indicated that it would 
request detailed private medical opinions from Dr. H. Fichman 
and Dr. G. Hunt, and advised the appellant to authorize 
releases from specific private physicians.

Additionally, the Board finds that all development necessary 
for a fair adjudication of the cause of death claim has been 
accomplished.  Service medical records and personnel records 
were obtained prior to the filing of the claim under 
appellate review.  In addition, the RO obtained pertinent 
medical evidence from the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee, and the following additional 
sources:  G. Hunt, M.D.; H. Fichman, M.D.; Underwood Memorial 
Hospital, Emory University Hospital, Fannin Regional 
Hospital, Cleveland Community Hospital, and Washington 
Memorial Hospital.  The appellant was provided the 
opportunity to submit evidence and testimony at hearings 
before a Veterans Law Judge and a local RO hearing officer.  
Finally, a VA medical opinion by a specialist was obtained in 
August 2002.  Significantly, neither the appellant nor her 
representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim for service connection 
for the cause of death that has not been obtained.  

The record also reflects that the appellant was informed of 
the RO's inability to obtain certain records.  The Social 
Security Administration (SSA) informed the RO that the 
deceased veteran's Social Security folder had been destroyed, 
as it was SSA policy to do so.  The SSA also indicated that 
the appellant was notified of the destruction of the 
veteran's SSA records.  Further, the appellant notified the 
RO that Dr. Hunt and Dr. Fichman could provide no additional 
details concerning their medical opinions reflected in the 
record.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for the cause of the 
veteran's death, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

B.  Factual Background

Service personnel records reveal that the veteran served in 
Vietnam from August 1969 to January 1971 as a personnel 
specialist.  He was the recipient of the Vietnam Campaign 
Medal.  Service medical records indicate that on entrance and 
separation examinations, the veteran was considered normal on 
clinical evaluation.  Specifically, at separation, the 
military examiner's notes include only a reference to vision 
and hearing deficits, and a tattoo of the left arm.

In 1993, the veteran filed several claims for VA benefits, to 
include a claim for service connection for, among other 
disorders, porphyria cutanea tarda, claimed as due to Agent 
Orange exposure.  The veteran submitted medical evidence, 
including a January 1993 letter from G. Hunt, M.D., of the 
Mountain Medical private clinic, indicating that he had been 
diagnosed as having an inoperable carcinoid tumor of the 
pelvic area.  In a September 1993 letter, Dr. Hunt added that 
the veteran suffered porphyria cutanea tarda and his 
prognosis was poor.  

The veteran underwent VA Agent Orange examination in November 
1993.  During his clinical interview, the veteran reported 
never having acne or, specifically, chloracne.  However, the 
veteran reported that, beginning in 1978, he developed 
lesions, later proved by biopsy to be porphyria cutanea 
tarda.  The veteran indicated continuing treatment at Emory 
University Hospital for a metastatic carcinoid tumor in the 
presacral area.  On observation of the veteran's skin, the VA 
examiner noted general punch out lesions of porphyria in the 
extensor arms and legs, and in the presacral area.  The VA 
examiner obtained photographs of the skin lesions (also 
associated with the record).  A rectal examination confirmed 
the intra-abdominal mass in the pelvic area.  The examiner's 
assessments were as follows:  (1) porphyria cutanea tarda, 
(2) carcinoid pelvic tumor with generalized metastases, (3) 
casual potential herbicide exposure in service, and (4) 
examined for chloracne, not found.  The VA examiner also 
provided an Agent Orange worksheet, documenting the veteran's 
exposure to Agent Orange.  

In a November 1993 letter, T. Maxwell, M.D., an oncologist, 
reported that the veteran was diagnosed with a tumor of the 
presacral area in late 1992.  She provided pertinent medical 
records, including a December 1992 report.  The December 1992 
report suggested a possible family history of porphyria.  The 
veteran indicated that he experienced skin ulcers since the 
1970's.  Dr. Maxwell noted that the veteran presented with 
several four to five millimeter wide ulcerated skin lesions 
and multiple scars of the skin.  She diagnosed unresectible 
carcinoid cancer of the prescacral area and porphyria with 
photosensitivity and skin lesions.  She also included 
radiographic and biopsy reports from Emory University 
confirming the diagnosis of carcinoid tumor.  

Following the RO's April 1994 denial of his claim for service 
connection of porphyria cutanea tarda, the veteran requested 
reconsideration of the claim.  He submitted several letters 
from private treating physicians.  In an April 1993 letter to 
the state Department of Labor, H. Fichman, D.O. (Doctor of 
Osteopathy), of the John F. Kennedy Memorial Hospital, 
indicated that the veteran's initial visit was in September 
1978.  He diagnosed the veteran with acute, intermittent 
porphyrinuria, based on testing at that time.  Dr. Fichman 
indicated that the veteran's symptoms of acute digestive and 
abdominal pain were due to the acute porphyrinuria.  He felt 
the disorder was adequately diagnosed in 1978, and determined 
that additional testing was not necessary.  The physician 
noted that, although the veteran's gastrointestinal work-up 
was normal, it was known that acute digestive and abdominal 
pain was due to acute porphyrinuria.  The appellant also 
submitted an August 1983 hospitalization report from Dr. 
Fichman, indicating normal porphyrine levels and a diagnosis 
of acute, intermittent porphyria.  

In a May 1994 letter, Dr. Hunt, a practitioner of family 
medicine, opined that the veteran's porphyria was a result of 
in-service exposure to Agent Orange.  Dr. Fichman also 
provided a letter, dated in May 1994, suggesting that the 
veteran's diagnosis of porphyria may have been the result of 
exposure to Agent Orange.

The veteran died on June [redacted], 1994.  The immediate causes of 
death listed on the death certificate were septic shock and 
metastatic carcinoid tumor.  Cutanea porphyria tarda was 
listed as a significant condition contributing to death, but 
not related to the immediate causes.

Following the appellant's September 1994 notice of 
disagreement, a letter was submitted from Dr. G. Hunt.  In 
the September 1994 letter, Dr. Hunt indicated that the 
veteran had been his patient for nearly two years prior to 
his death.  He asserted that the veteran's porphyria cutanea 
tarda was a result of the veteran's exposure to toxic agents 
in Vietnam, and that it was unlikely that porphyria cutanea 
tarda would have been diagnosed within one year following the 
veteran's exposure to such toxic agents.

In November 1994, the appellant submitted a copy of a 1980 
news article featuring the veteran.  The article concerned 
the veteran's experience with the disease, acute intermittent 
porphera [sic], diagnosed in 1978.  The reporter suggested 
that the cause of the veteran's disease was unknown.  The 
appellant also submitted additional private medical evidence.  
In a letter dated in October 1994, Dr. H. Fichman opined that 
the veteran's acute porphyria may have occurred as a result 
of exposure to Agent Orange, and that it may have been 
several years from the time of exposure before the veteran's 
porphyria became acute.  Laboratory test results from Smyrna 
Hospital, dated in May 1990, listed various levels of 
porphyrins in the veteran's urine.

The RO received several lay statements in support of the 
appellant's claim.  Statements submitted by the appellant's 
mother and sister indicated that the veteran showed signs of 
sickness in 1978, before the appellant's marriage to the 
veteran in 1980.  Both statements referred to the veteran's 
porphyria diagnosis in 1978.

Dr. Hunt submitted an additional letter in March 1995.  In 
the letter, Dr. Hunt cited the veteran's private and VA 
medical records, recording diagnoses of porphyria beginning 
in 1986.  Dr. Hunt suggested the possibility that the veteran 
could have acquired the disease in service, with no overt 
symptoms until the veteran experienced psychosocial stress 
several years later.  He opined, again, that in the absence 
of a family history of porphyria, the veteran likely 
developed the disease secondary to exposure to chemical 
substances in Vietnam.

During the March 1995 hearing before an RO hearing officer, 
the appellant testified that service connection was warranted 
for the veteran's death due to his exposure to Agent Orange 
in service.  According to her testimony, she witnessed the 
veteran's symptoms of porphyria from the time of their 
meeting in August 1978.  The appellant expressed her 
disapproval of the one-year limitation period for presumptive 
service connection for diseases following in-service exposure 
to herbicides.  The appellant indicated that the veteran's 
private physicians suggested a relationship between porphyria 
cutanea tarda and the veteran's fatal tumor.  

In April 1997, the appellant submitted a statement from the 
veteran's brother.  According to the statement, the veteran's 
brother witnessed the veteran's symptoms of persistent sores 
following the veterans' return from Vietnam.  

During the October 1998 Board hearing, the veteran's brother, 
R. E., testified that, upon the veteran's return from 
Vietnam, the veteran had persistent lesions of the arms and 
legs.  R.E. indicated that the veteran underwent private 
treatment for the lesions, but the medical records reflecting 
such treatment were unavailable.  The appellant testified 
that lesions were symptoms of porphyria, and that the veteran 
suffered lesions at the time of his death.  She testified 
that Dr. Hunt provided an opinion linking the veteran's 
porphyria to his death.  

In November 1998, the appellant submitted additional private 
treatment records in support of her claim.  The records, from 
Underwood Memorial Hospital, dated from October 1979 to 
January 1980, reflected the veteran's hospitalization for 
nausea, abdominal pain, and copious vomiting.  The veteran 
provided a medical history of acute intermittent porphyria, 
diagnosed in April 1978; and three prior admissions to 
Underwood Memorial Hospital, in March, June, and February 
1979, for treatment of various disorders, including acute 
intermittent porphyria.  The veteran reported that his sister 
was treated for a similar illness.  Blood study findings 
obtained during the veteran's hospitalization, including a 
porphyrin study, were within normal limits.  The final 
diagnoses listed in the hospitalization report were acute 
intermittent porphyria with dehydration.  Dr. Habib was 
listed as a consultant who recommended pain management 
therapy.  

The appellant submitted additional, largely duplicative, 
private records from Emory University Hospital.  Private 
treatment notes were also provided by W. McKay, M.D., a 
specialist in oncology, who conducted radiation treatment of 
the veteran's carcinoid tumor.  Dated from the October to 
November 1993, Dr. McKay's notes indicated observing 
approximately one dozen one- to two-centimeter clean 
ulcerations of the skin, to which Dr. McKay referred as 
porphyria.  

The RO obtained complete treatment records from the 
Murfreesboro VAMC, including slides and photos of the 
veteran's skin lesions.  In addition, the Murfreesboro VAMC 
provided copies of private medical reports from facilities 
including Emory University Hospital, Washington Memorial 
Hospital, and Allied Clinical Laboratories.  

According to the private medical records, the veteran was 
diagnosed with acute intermittent porphyria by N. Levin, D.O. 
(Doctor of Osteopathy) in August 1978 following a series of 
urine tests.  Later, in February 1979, the veteran was 
admitted to the Underwood Memorial Hospital, for abdominal 
pain, nausea, and vomiting.  Laboratory test results, 
including serum amylase, porphyrin levels, and DALA, were 
within normal limits.  In the March 1979 discharge summary, 
the attending physician concluded that, although tests from 
Washington Memorial indicated that the veteran was suffering 
from acute intermittent porphyria, observations would 
continue and tests repeated in the future to try to reconfirm 
the diagnosis.  

The veteran was admitted to Fannin Regional Hospital in 
December 1985 for complaints of abdominal pain and vomiting.  
The veteran reported several prior hospitalizations for acute 
intermittent porphyria.  Laboratory investigation revealed no 
abnormalities; test results were within normal limits.  The 
veteran was discharged with diagnoses of duodenitis and 
intermittent porphyria.

In October 1986, H. Bonkovsky, M.D., of Emory University 
Hospital, provided a letter to the veteran's sister, stating 
that he was confident that the veteran did not have acute 
intermittent porphyria, nor porphyria of any cause.  Rather, 
the veteran suffered from alcohol abuse and may well be 
alcoholic.  Studies obtained while the veteran was 
symptomatic were entirely negative for porphyria.  Dr. 
Bonkovsky was listed as an associate professor of 
biochemistry.

Later, in October 1986, the veteran was admitted to the 
Cleveland Community Hospital, for psychiatric treatment.  The 
veteran reported recent hospitalization at the Fannin 
Regional Hospital for acute porphyria.  Contact with the 
referring physician revealed that the veteran was admitted to 
Fannin Hospital for alcoholic gastritis and that the 
diagnosis of acute porphyria was in question at the time of 
hospitalization.  While at the Cleveland Community Hospital, 
the veteran underwent routine testing for acute intermittent 
porphyria.  According to an October 1986 laboratory report 
from Allied Clinical Laboratories, the veteran's urine tested 
negative for porphyrins.  The veteran was subsequently 
transferred to the Murfreesboro VAMC.  

Records from Murfreesboro VAMC reveal that the veteran was 
hospitalized from October to November 1986 for treatment of 
major depression.  During his hospitalization, the veteran 
underwent porphyrin analysis, the results of which were 
negative.  The reporting physician noted that asymptomatic 
carriers may test negative, and recommended additional 
testing.  In the November 1986 psychological evaluation 
report, the VA psychologist cited the veteran's recent work-
up at the Cleveland Community Hospital indicating no evidence 
of porphyria.  The VA psychologist suggested that the 
negative finding, along with the veteran's perceived loss of 
disability status, provided the precipitating stress for 
hospitalization.  While undergoing psychiatric treatment, the 
veteran expressed his anger at being told he did not have 
porphyria.  The veteran returned to the Murfreesboro VAMC 
from October to November 1988 for psychiatric treatment.  
While hospitalized for major depression and alcohol abuse and 
dependency, the diagnosis of acute intermittent porphyria was 
in doubt, but not completely ruled out.  The veteran returned 
was hospitalized again from November to December 1988.  
Laboratory testing was unremarkable; a diagnosis of acute 
intermittent porphyria was provided.  

In a January 2002 letter, Dr. Fichman reiterated his belief 
that the veteran's porphyria cutanea tarda was due to 
exposure to drugs and chemicals, and that porphyria cutanea 
tarda may have played a role in the septic shock leading to 
the veteran's death.  According to a January 2002 statement 
submitted by the appellant, Dr. Hunt mentioned he was a 
"country" doctor and not a specialist.  He understood that 
porphyria "was a factor" in the veteran's death, but to 
"what degree" he had "no way of knowing."

In August 2002, a VA medical opinion was provided by G. 
Salen, M.D., a professor of medicine and VA specialist in 
liver disorders.  Following a review of the evidence of 
record, Dr. Salen concluded that neither clinical findings 
nor biochemical findings were consistent with the diagnosis 
of porphyria cutanea tarda.  Citing laboratory testing 
reports of urine specimens, dated in October 1986 and May 
1990, the VA specialist opined that the excretion of 
uroporphyrins was not elevated in the range necessary to 
confirm a diagnosis of porphyria cutanea tarda or any other 
porphyria.  He concluded that, as shown in the photographs 
and slides obtained during the veteran's November 1993 VA 
examination, the veteran's skin lesions were not consistent 
with porphyria cutanea tarda or any other porphyria.  Dr. 
Salen noted that the specialist, Dr. H. Bonkovsky, rendered 
an opinion that the veteran did not have porphyria cutanea 
tarda or other porphyria diseases, but most likely suffered 
from alcoholic liver disease and chronic alcohol abuse.  

C.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

To establish service connection for the cause of a veteran's 
death, the evidence of record must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Pertinent to the appellant's contention that the veteran's 
death was due to in-service Agent Orange exposure, the Board 
notes that on December 27, 2001, the President signed into 
law the Veterans Education and Benefits Expansion Act of 
2001, which, among other things, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (reversing the holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a presumptive disease before exposure was presumed).  
See Veterans Education and Benefits Expansion Act of 2001 
Public Law 107-103, 115 Stat. 976 (2001).  As the new 
provision is liberalizing, it is applicable to the issue on 
appeal.  Karnas, 1 Vet. App. at 312-13.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-276411 (May 20, 2003).  See also Notice, 59 Fed. Reg. 
341-346 (1994); 61 Fed. Reg. 57586-57589 (1996).

Service connection for claimed residuals of exposure to Agent 
Orange also may be established by showing that a disorder 
resulting in disability or death is, in fact, causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

As noted above, the veteran died on June 9, 1994.  The death 
certificate reflects that the immediate causes of death were 
septic shock and metastatic carcinoid tumor, with porphyria 
cutanea tarda listed as a significant condition contributing 
to death but unrelated to immediate causes.  The veteran was 
not service-connected for any disability, to include those 
listed these diseases at the time of his death.  

Initially, the Board notes that the appellant does not 
contend, and the record does not reflect, that the veteran's 
fatal metastatic carcinoid tumor was related to service.  
Rather, the appellant maintains that the veteran suffered 
from porphyria cutanea tarda as a result of Agent Orange 
exposure in service, and that porphyria cutanea tarda caused 
or contributed substantially or materially to cause the 
veteran's death.  Under the legal authority cited to above, 
the veteran is presumed to have been exposed to Agent Orange 
during his Vietnam service.  That notwithstanding, and 
notwithstanding the notation on the veteran's death 
certificate, the Board finds, after careful review of the 
evidence of record in light of the above-referenced criteria, 
that the preponderance of the competent and persuasive 
medical evidence establishes that the veteran did not have 
pyphoria cutanea tarda.  Hence, there is no basis for a grant 
of service connection for the veteran's death-on the basis 
of presumed Agent Orange exposure, or otherwise. 

The Board notes, initially, that the record reflects no 
evidence of porphyria cutanea tarda, or any porphyria, in 
service or for many years afterwards.  [Parenthetically, the 
Board notes that, while the veteran's brother testified that 
the veteran suffered from skin lesions after his return from 
Vietnam, the veteran, himself, reported to Dr. Maxwell, in 
December 1992, that his skin lesion began "in the 1970's," 
and the VA Agent Orange examiner, in November 1993, recorded 
the veteran's reported history that skin lesions began to 
develop in 1978.]  

The record includes a number of post-service diagnoses of 
pyphoria; however, the Board finds that none of these 
opinions persuasively establish that the veteran, in fact, 
suffered from pyphoria cutanea tarda during his lifetime.  
Dr. Maxwell and Dr. McKay, both oncologists, provided 
diagnoses of porphyria and observations of skin lesions in 
their respective reports; however, their primary interest was 
the veteran's metastatic tumor.  Significantly, neither 
physicians indicated a specialty in the field of liver 
disorders, or cited the clinical and/or factual basis for the 
diagnosis.  Likewise, Dr. Hunt, a practitioner of family 
medicine (suggesting that the veteran suffered from porphyria 
due to Agent Orange exposure), and Dr. Fichman (who indicated 
that the veteran suffered porphyria that may have been due to 
in-service exposure to drugs and chemicals), are not shown to 
be liver specialists, and did not provide the medical or 
factual basis for those opinions.  For these same reasons, 
diagnoses of porphyria appearing in records from the Fannin 
Regional Hospital, Underwood Memorial Hospital, Cleveland 
Community Hospital, and Murfreesboro VAMC (each of which 
reported normal laboratory test results and uncertainties 
regarding the veteran's porphyria diagnosis) are considered 
of limited probative value.  The mere notation of pyphoria 
cutanea tarda on the veteran's death certificate, without any 
explanation as to the basis for that notation, is likewise of 
limited probative value.

By contrast, the Board finds persuasive the VA medical 
opinion provided in August 2002 by a VA specialist in liver 
disorders.  The VA specialist cited clinical studies in 
October 1986 and May 1990, as well as photographs of the 
veteran's skin lesions, in determining that the veteran did 
not have a porphyria disease.  In addition, in October 1986, 
Dr. Bonkovsky determined that the veteran did not have acute 
intermittent porphyria, or porphyria of any cause, based on 
studies obtained while the veteran was symptomatic.  Normal 
test results from Fannin Regional Hospital, Cleveland 
Community Hospital, and Murfreesboro VAMC, are consistent 
with the above medical conclusions.  

In short, the Board finds that the August 2002 VA medical 
opinion that specifically rules out the diagnosis of 
porphyria cutanea tarda, or any porphyria, is based upon a 
review of the record, and is supported by specific reasons 
and bases, to include reference to medical evidence in the 
claims file.  Thus, the Board finds that the April 2002 VA 
medical opinion is the most persuasive medical evidence on 
the question of the veteran, in fact, suffered from porphyria 
cutanea tarda during his lifetime.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

For the reasons noted above, the Board finds that the weight 
of the competent and probative (persuasive) evidence of 
record militates against the claim for service connection for 
the cause of the veteran's death.  As such evidence fails to 
establish that a disability of service origin either caused 
or contributed substantially or materially to cause the 
veteran's death, the claim must be denied.  

In reaching these conclusions, the appellant's assertions, 
and those of the veteran's brother advanced during a hearing 
on appeal, have been considered.   However, as a layperson 
without the appropriate medical training and experience, 
neither is competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).




ORDER

As a timely substantive appeal has not been filed to perfect 
the appeal as to the denial of service connection for 
porphyria cutanea tarda, for accrued benefits purposes, the 
appeal as to that issue is dismissed.

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


